Citation Nr: 0903549	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss, claimed as secondary to service-connected allergic 
rhinitis and sinusitis.

2. Entitlement to service connection for tinnitus, claimed as 
secondary to service-connected allergic rhinitis and 
sinusitis.

3. Entitlement to an initial rating in excess of 10 percent 
for eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
March 1979.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for bilateral 
hearing loss and tinnitus, and granted service connection for 
eustachian tube, assigning a 10 percent rating, effective 
August 11, 2006. 


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability for VA compensation purposes in the right ear.  
The veteran has a current left ear hearing loss disability 
for VA compensation purposes, but the competent evidence does 
not demonstrate that such hearing loss is causally related to 
active service or to his service-connected allergic rhinitis 
or sinusitis.  

2.  The competent evidence does not demonstrate that tinnitus 
is causally related to active service or to his service-
connected allergic rhinitis or sinusitis.  

3.  The veteran is in receipt of the maximum available rating 
for his eustachian tube dysfunction.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2. The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

3. The current rating of 10 percent for the veteran's 
eustachian tube dysfunction represents the highest rating 
available under the applicable diagnostic code.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 6210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006 regarding the initial service 
connection claims.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claims.  

After the RO granted service connection for eustachian tube 
dysfunction in a December 2006 rating decision, the veteran 
filed a notice of disagreement with the assigned rating in 
January 2007.  The RO continued the rating in a March 2007 
statement of the case and a subsequent supplemental statement 
of the case in September 2007.  The veteran was not provided 
a VA letter outlining the evidence necessary to substantiate 
an initial increased rating claim, including the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

Regarding the service connection claims for bilateral hearing 
loss and tinnitus, the notification advised the veteran of 
the evidence necessary to substantiate the claims and 
informed him of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, as 
discussed above, he was apprised of the laws regarding 
degrees of disability and effective dates for any grant of 
service connection.  Accordingly, there is no deficiency as 
to either the content or timing of the notice in this case, 
and thus no further development is required in this regard.

With respect to the duty to assist, VA has obtained service 
medical records, and assisted the veteran in obtaining 
evidence for all the issues on appeal.  VA has afforded the 
veteran medical examinations and obtained medical opinions as 
to the etiology and severity of the veteran's hearing loss, 
tinnitus, and eustachian tube dysfunction.  All known and 
available records relevant to these issues on appeal have 
been obtained and associated with the veteran's claims file. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

I. Service connection for bilateral hearing loss and tinnitus

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The service treatment 
records reveal no complaints or treatment referable to either 
hearing loss or tinnitus and the veteran consistently denied 
hearing loss in reports of medical history, including one 
completed at the time of separation in 1979.  Moreover, there 
is no clear demonstration of a decrease in auditory when 
comparing the audiometric findings upon enlistment in 1973 
with those shown at the January 1979 separation examination.  
Indeed, hearing slightly worsened at a few puretone 
thresholds and slightly improved at several others.  In no 
case was any significant decrease shown and at no time in 
service is there any demonstration of clinically recognized 
hearing loss as set forth under Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (holding that the threshold for normal 
hearing is from 0 to 20 decibels) within any relevant 
frequency ranges.  Moreover, the post-service evidence does 
not indicate any findings of hearing loss until 2005, 
approximately 25 years after discharge.  There is no showing 
of tinnitus until 2006.  In neither case is there any 
competent evidence causally relating such hearing loss or 
tinnitus to active service and in fact, a VA examiner in 
November 2006 explicitly stated that current hearing loss and 
tinnitus were not due to active service.  

For the above reasons, service connection is not warranted 
for bilateral hearing loss or tinnitus on a direct basis.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Moreover, as the record fails to establish any 
clinical manifestations of sensorineural hearing loss within 
the veteran's first post-service year, the criteria for 
presumptive service connection for organic disease of the 
nervous system, a chronic disease under 38 C.F.R. § 3.309(a), 
have not been met.

The Board will now address the veteran's primary contention, 
that he has bilateral hearing loss and tinnitus as a result 
of his service-connected rhinitis and sinusitis.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

It is further noted that, for VA compensation purposes, 
impaired hearing will not be considered to be a disability 
unless the auditory threshold of any of the frequencies of 
500; 1,000; 2,000; 3,000; or 4,000 (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500; 1,000; 2,000; 3,000; or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

In the present case, the veteran underwent a VA audiologic 
evaluation in November 2006.  At that time, the pure tone 
thresholds, in decibels were as follows: 

HERTZ

500 
1000
2000
3000
4000
Right Ear 
10
5
10
20
25
Left Ear
5
10
10
20
40

Speech recognition scores using the Maryland CNC Test were 96 
percent in each ear.  

Based on the above findings, the veteran has impaired hearing 
per 38 C.F.R. § 3.385 with respect to the left ear.  The 
audiometric findings do not establish impaired hearing for 
the right ear, nor is this demonstrated by any other 
competent evidence of record. Accordingly, there is no 
current right ear disability, for VA rating purposes.  As 
such, the claim must fail, on any basis.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Again, left ear disability has been established.  Moreover, 
the November 2006 VA examination also showed tinnitus.   
However, as previously discussed, the evidence does not 
support a grant of service connection for either disorder on 
a direct basis.  Moreover, the competent evidence does not 
demonstrate that the currently diagnosed left ear hearing 
loss or tinnitus is proximately due to or the result of the 
service-connected rhinitis and sinusitis.  In fact, the VA 
examiner expressly rejected such a causal relationship in an 
opinion offered in December 2006.  Because that opinion was 
offered following a review of the claims folder, it is found 
to e highly probative.  Moreover, no other competent evidence 
of record refutes that opinion.  

The veteran himself believes that his current hearing loss 
and tinnitus are proximately due to his service-connected 
rhinitis and sinusitis.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, there is no support for a grant of service connection 
for hearing loss or tinnitus on either a direct or secondary 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II. Increased rating for eustachian tube dysfunction

The veteran alleges that he is entitled to an increased 
rating for eustachian tube dysfunction, currently rated at 10 
percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has evaluated the service-connected eustachian tube 
dysfunction by analogy under Diagnostic Code 6210, which 
addresses chronic otitis externa. Diagnostic Code 6210 
provides for a maximum 10 percent rating where chronic otitis 
externa is exhibited by swelling, discharge and itching, 
requiring frequent and prolonged treatment. 38 C.F.R. § 4.87, 
Diagnostic Code 6210.

As noted, the veteran currently is rated at 10 percent, so he 
is already rated at the maximum available rating under the 
code.  Accordingly, he cannot receive a rating higher than 10 
percent pursuant to Diagnostic Code 6210.  38 C.F.R. § 4.87, 
Diagnostic Code 6210.  Moreover, the Board has considered 
whether any alternate Diagnostic Code could afford a higher 
evaluation.  However, no other diagnostic codes are found to 
be relevant here.

In sum, there is no support for a rating in excess of 10 
percent for the veteran's eustachian tube dysfunction.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects that the 
veteran has not required frequent hospitalizations for this 
disorder.  Additionally, there is no other indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
current disability ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
eustachian tube dysfunction is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


